THREADGILL, Judge.
Coastal Recovery Centers, Inc., challenges the dismissal of its complaint filed against the Board of County Commissioners of Sarasota County. The complaint sought relief pursuant to chapter 394, part IV, Florida Statutes (1995), known as “The Community Alcohol, Drug Abuse, and Mental Health Services Act.” Under the Act, the state of Florida makes available certain funds to Coastal, a nonprofit corporation. Local participation or matching funds are then required to be budgeted and paid by the county. § 394.76, Fla. Stat. (1995).
Coastal sought a writ of mandamus to compel the county to pay past due matching funds. Coastal also sought a declaratory decree asking the court to declare the formula for computing the amount of matching funds because Coastal and the county were in disagreement about it.
The trial court dismissed the complaint finding that Coastal had failed to exhaust its administrative remedies under the Act. Coastal argues that there are no administrative remedies adequate or available to address the county’s failure to properly calculate and pay the matching funds. We agree and therefore reverse and remand for further proceedings. In doing so, we are not expressly or impliedly approving Coastal’s elected remedy of mandamus.
Reversed.
SCHOONOVER, A.C.J., and PATTERSON, J., concur.